CT CMECF NextGen                                                                             Page 1 of 5
          Case 5:20-cr-00247-JLS Document 3 Filed 09/02/20 Page 1 of 14



                           Query      Reports     Utilities   Help    What's New     Log Out

                 E.D. OF PA. CASE #20cr247 - FILE                                      CLOSED,EFILE

                             U.S. District Court
                   District of Connecticut (New Haven)
       CRIMINAL DOCKET FOR CASE #: 3:16-cr-00158-JAM All Defendants


Case title: USA v. Biagi                                      Date Filed: 08/26/2016
                                                              Date Terminated: 01/26/2017


Assigned to: Judge Jeffrey A. Meyer

Defendant (1)
Debra Biagi                                     represented by Tracy Hayes
TERMINATED: 01/26/2017                                         Federal Public Defender's Office - NH
                                                               265 Church St., Suite 702
                                                               New Haven, CT 06510-7005
                                                               203-498-4200
                                                               Fax: 203-498-4207
                                                               Email: tracy_hayes@fd.org
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Public Defender

Pending Counts                                                 Disposition
                                                               Defendant is hereby committed to the
                                                               custody of the Federal Bureau of
                                                               Prisons to be imprisoned for a total of
                                                               48 months; supervised release for a total
FRAUD BY WIRE, RADIO, OR                                       term of 3 years; special assessment of
TELEVISION                                                     $100.00 shall be paid immediately;
(1)                                                            restitution of $711,074.39. Restitution
                                                               payments shall be made upon release,
                                                               on a monthly basis at a rate of no less
                                                               than $250.00 per month. Defendant
                                                               shall surrender on 3/6/2017 at noon.

Highest Offense Level (Opening)
Felony

Terminated Counts                                              Disposition
None




https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?925256979925505-L_1_0-1                              9/2/2020
CT CMECF NextGen                                                                      Page 2 of 5
          Case 5:20-cr-00247-JLS Document 3 Filed 09/02/20 Page 2 of 14



Highest Offense Level (Terminated)
None

Complaints                                                 Disposition
None



Plaintiff
USA                                         represented by Christopher W. Schmeisser
                                                           U.S. Attorney's Office-NH
                                                           157 Church St., 25rd floor
                                                           New Haven, CT 06510
                                                           203-821-3754
                                                           Fax: 203-773-5376
                                                           Email:
                                                           Christopher.Schmeisser@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Retained


 Date Filed      #   Docket Text
 08/26/2016      1 INFORMATION as to Debra Biagi (1) count 1. (Gutierrez, Y.) (Entered:
                   08/29/2016)
 08/26/2016      2 WAIVER OF INDICTMENT by Debra Biagi (Gutierrez, Y.) (Entered:
                   08/29/2016)
 08/26/2016      3 Minute Entry for proceedings held before Judge Jeffrey A. Meyer:Waiver/Plea
                   Hearing, Initial Appearance and Bond Hearing as to Debra Biagi held on
                   8/26/2016, Plea entered by Debra Biagi (1) Guilty Count 1. Personal
                   Recognizance Bond set. ( Sentencing set for 11/21/2016 at 10:00 AM in
                   Courtroom Three, 141 Church St., New Haven, CT before Judge Jeffrey A.
                   Meyer) Total Time: 1 hours and 1 minutes(Court Reporter Diana Huntington.)
                   (Gutierrez, Y.) (Entered: 08/29/2016)
 08/26/2016      4 PLEA AGREEMENT as to Debra Biagi (Gutierrez, Y.) (Entered: 08/29/2016)
 08/26/2016      5 ORDER OF REFERRAL TO PROBATION FOR PRESENTENCE
                   INVESTIGATION AND REPORT as to Debra Biagi. First Disclosure-PSI due
                   10/10/2016; Objections Due 10/24/2016; 2nd-Disclosure PSI due 11/3/2016;
                   Defendant's Sentencing Memorandum due 11/7/2016; Government's Response
                   due 11/14/2016. Sentencing set for 11/21/2016 at 10:00 AM in Courtroom
                   Three, 141 Church St., New Haven, CT before Judge Jeffrey A. Meyer.
                   Signed by Judge Jeffrey A. Meyer on 8/26/2016. (Gutierrez, Y.) (Entered:
                   08/29/2016)
 08/26/2016      6



https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?925256979925505-L_1_0-1                         9/2/2020
CT CMECF NextGen                                                                            Page 3 of 5
          Case 5:20-cr-00247-JLS Document 3 Filed 09/02/20 Page 3 of 14


                     Personal Recognizance Bond Entered as to Debra Biagi (Gutierrez, Y.)
                     Modified to add correct filed date on 8/29/2016 (Gutierrez, Y.). (Entered:
                     08/29/2016)
 08/26/2016      7 ORDER Setting Conditions of Release as to Debra Biagi
                   Signed by Judge Jeffrey A. Meyer on 8/26/2016. (Gutierrez, Y.) (Entered:
                   08/29/2016)
 08/26/2016      9 ELECTRONIC FILING ORDER as to Debra Biagi - PLEASE ENSURE
                   COMPLIANCE WITH COURTESY COPY REQUIREMENTS IN THIS
                   ORDER.
                   Signed by Judge Jeffrey A. Meyer on 8/26/2016. (Gutierrez, Y.) (Entered:
                   08/30/2016)
 08/29/2016      8 SENTENCING SCHEDULING ORDER as to Debra Biagi. PSI due
                   10/10/2016; Objection due 10/24/2016; 2nd PSI due 11/3/2016; Defendant's
                   Sentencing Memorandum due 11/7/2016; Government's Response due
                   11/14/2016 Sentencing set for 11/21/2016 at 10:00 AM in Courtroom Three,
                   141 Church St., New Haven, CT before Judge Jeffrey A. Meyer.
                   Signed by Judge Jeffrey A. Meyer on 8/26/2016. (Gutierrez, Y.) (Entered:
                   08/29/2016)
 10/02/2016     10 First MOTION to Continue Sentencing by Debra Biagi. (Hayes, Tracy)
                   (Entered: 10/02/2016)
 10/03/2016     11 ORDER granting 10 Motion to Continue Sentencing as to Debra Biagi (1).
                   Signed by Judge Jeffrey A. Meyer on 10/3/2016. (Gutierrez, Y.) (Entered:
                   10/03/2016)
 10/05/2016     12 SENTENCING SCHEDULING ORDER as to Debra Biagi. PSI due
                   12/12/2016; Objection due 12/26/2016; 2nd PSI due 1/5/2017; Defendant's
                   Sentencing Memorandum due 1/12/2017; Government's Response due
                   1/17/2017. Sentencing set for 1/23/2017 at 10:00 AM in Courtroom Three, 141
                   Church St., New Haven, CT before Judge Jeffrey A. Meyer.
                   Signed by Judge Jeffrey A. Meyer on 10/5/2016. (Gutierrez, Y.) (Entered:
                   10/05/2016)
 10/05/2016     13 ORDER OF REFERRAL TO PROBATION FOR PRESENTENCE
                   INVESTIGATION AND REPORT as to Debra Biagi. First Disclosure-PSI due
                   12/12/2016; Objections Due 12/26/2016; 2nd-Disclosure PSI due 1/5/2017;
                   Defendant's Sentencing Memorandum due 1/12/2017; Government's Response
                   due 1/17/2017. Sentencing set for 1/23/2017 at 10:00 AM in Courtroom Three,
                   141 Church St., New Haven, CT before Judge Jeffrey A. Meyer.
                   Signed by Judge Jeffrey A. Meyer on 10/5/2016. (Gutierrez, Y.) Entry Modified
                   to correct sentencing date on 10/5/2016 (Gutierrez, Y.). (Entered: 10/05/2016)
 10/06/2016     14 SEALED CJA 23 Financial Affidavit by Debra Biagi (Gutierrez, Y.) (Entered:
                   10/18/2016)
 10/06/2016     15 SEALED BAIL INFORMATION SHEET by Debra Biagi (Gutierrez, Y.)
                   (Entered: 10/18/2016)
 12/01/2016     16




https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?925256979925505-L_1_0-1                                 9/2/2020
CT CMECF NextGen                                                                         Page 4 of 5
          Case 5:20-cr-00247-JLS Document 3 Filed 09/02/20 Page 4 of 14


                     PRESENTENCE INVESTIGATION REPORT (Draft Report) (SEALED -
                     government and defense counsel) as to Debra Biagi. (available to USA, Debra
                     Biagi) (Attachments: # 1 Information, # 2 Plea Agreement)(Montesi, J)
                     (Entered: 12/01/2016)
 12/29/2016     17 SENTENCING SCHEDULING ORDER as to Debra Biagi. Sentencing set for
                   1/20/2017 at 3:00 PM in Courtroom Three, 141 Church St., New Haven, CT
                   before Judge Jeffrey A. Meyer.
                   Signed by Judge Jeffrey A. Meyer on 12/29/2016. (Gutierrez, Y.) (Entered:
                   12/29/2016)
 12/30/2016     18 PRESENTENCE INVESTIGATION REPORT (Final Report) (SEALED -
                   government and defense counsel) as to Debra Biagi. (available to USA, Debra
                   Biagi) (Attachments: # 1 Addendum)(Montesi, J) (Entered: 12/30/2016)
 12/30/2016     19 Sealed Sentencing Recommendation: as to Debra Biagi (Montesi, J) (Entered:
                   12/30/2016)
 01/12/2017     20 Sealed Document: Letters by USA as to Debra Biagi. (Levenson, C.) (Entered:
                   01/12/2017)
 01/13/2017     21 SENTENCING MEMORANDUM by Debra Biagi (Hayes, Tracy) (Entered:
                   01/13/2017)
 01/17/2017     22 SENTENCING MEMORANDUM by Debra Biagi (Attachments: # 1 Exhibit A,
                   # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7
                   Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J)(Hayes, Tracy) (Entered:
                   01/17/2017)
 01/18/2017     23 SENTENCING MEMORANDUM by USA as to Debra Biagi (Attachments: # 1
                   Exhibit Schedule A, # 2 Exhibit Tab A, # 3 Exhibit Tab B)(Schmeisser,
                   Christopher) (Entered: 01/18/2017)
 01/19/2017     24 SENTENCING MEMORANDUM by Debra Biagi (Attachments: # 1 Exhibit K,
                   # 2 Exhibit L)(Hayes, Tracy) (Entered: 01/19/2017)
 01/19/2017     25 SENTENCING MEMORANDUM by Debra Biagi (Hayes, Tracy) (Entered:
                   01/19/2017)
 01/20/2017     26 Minute Entry for proceedings held before Judge Jeffrey A. Meyer:Sentencing as
                   to Debra Biagi held on 1/20/2017. Total Time: 3 hours and 28 minutes(Court
                   Reporter Diana Huntington.)(Gutierrez, Y.) (Entered: 01/23/2017)
 01/20/2017     27 Sentencing Marked Exhibit List by USA, Debra Biagi as to Debra Biagi
                   (Gutierrez, Y.) (Entered: 01/23/2017)
 01/23/2017     28 PRESENTENCE INVESTIGATION REPORT (Supplement) (SEALED -
                   government and defense counsel) as to Debra Biagi. (available to USA, Debra
                   Biagi) (Attachments: # 1 Financial Information)(Montesi, J) (Entered:
                   01/23/2017)
 01/24/2017     29 Instrument Returned. Government's Exhibit Returned as to Debra Biagi.
                   (Gutierrez, Y.) (Entered: 01/24/2017)
 01/24/2017     30




https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?925256979925505-L_1_0-1                           9/2/2020
CT CMECF NextGen                                                                            Page 5 of 5
          Case 5:20-cr-00247-JLS Document 3 Filed 09/02/20 Page 5 of 14


                     Instrument Returned. Defendant's Exhibit Returned as to Debra Biagi.
                     (Gutierrez, Y.) (Entered: 01/24/2017)
 01/25/2017     31 Statement of Reasons (SEALED - government and defense counsel) as to Debra
                   Biagi. (available to USA, Debra Biagi) (Montesi, J) (Entered: 01/25/2017)
 01/26/2017     32 JUDGMENT as to Debra Biagi (1), Count 1, Defendant is hereby committed to
                   the custody of the Federal Bureau of Prisons to be imprisoned for a total of 48
                   months; supervised release for a total term of 3 years; special assessment of
                   $100.00 shall be paid immediately; restitution of $711,074.39. Restitution
                   payments shall be made upon release, on a monthly basis at a rate of no less than
                   $250.00 per month. Defendant shall surrender on 3/6/2017 at noon. (Restitution
                   Order due by 4/26/2017).
                   Signed by Judge Jeffrey A. Meyer on 1/26/2017. (Gutierrez, Y.) (Entered:
                   01/26/2017)
 01/26/2017          JUDICIAL PROCEEDINGS SURVEY: The following link to the confidential
                     survey requires you to log into CM/ECF for SECURITY purposes. Once in
                     CM/ECF you will be prompted for the case number. Although you are receiving
                     this survey through CM/ECF, it is hosted on an independent website called
                     SurveyMonkey. Once in SurveyMonkey, the survey is located in a secure
                     account. The survey is not docketed and it is not sent directly to the judge. To
                     ensure anonymity, completed surveys are held up to 90 days before they are sent
                     to the judge for review. We hope you will take this opportunity to participate,
                     please click on this link:

                     https://ecf.ctd.uscourts.gov/cgi-bin/Dispatch.pl?crsurvey
                     (Gutierrez, Y.) (Entered: 01/26/2017)
 01/31/2017     33 RESTITUTION ORDER as to Debra Biagi
                   Signed by Judge Jeffrey A. Meyer on 1/31/2017. (Gutierrez, Y.) (Entered:
                   01/31/2017)
 08/05/2017     34 NOTICE as to Debra Biagi. The Court received the attached letter from Ms.
                   Biagi.
                   Signed by Judge Jeffrey A. Meyer on 8/5/2017. (Levenson, C.) (Entered:
                   08/05/2017)
 08/31/2020     35 Probation Jurisdiction Transferred to Eastern District of Pennsylvania as to
                   Debra Biagi.(Freberg, B) (Entered: 09/01/2020)
 08/31/2020     36 Notice to Eastern District of Pennsylvania of a Transfer of Jurisdiction as to
                   Debra Biagi; Your case number is: 20-247. Docket sheet attached. The clerk will
                   transmit restricted documents via email. If you require a copy of the financial
                   ledger, please email your request to Finance@ctd.uscourts.gov. (If you require
                   certified copies of any documents, please send a request to
                   InterdistrictTransfer_CTD@ctd.uscourts.gov.) (Freberg, B) (Entered:
                   09/01/2020)




https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?925256979925505-L_1_0-1                             9/2/2020
Case
Case 5:20-cr-00247-JLS
     3:16-cr-00158-JAM Document
                        Document31 Filed
                                    Filed09/02/20
                                          08/26/16 Page
                                                    Page61ofof14
                                                               4
Case
Case 5:20-cr-00247-JLS
     3:16-cr-00158-JAM Document
                        Document31 Filed
                                    Filed09/02/20
                                          08/26/16 Page
                                                    Page72ofof14
                                                               4
Case
Case 5:20-cr-00247-JLS
     3:16-cr-00158-JAM Document
                        Document31 Filed
                                    Filed09/02/20
                                          08/26/16 Page
                                                    Page83ofof14
                                                               4
Case
Case 5:20-cr-00247-JLS
     3:16-cr-00158-JAM Document
                        Document31 Filed
                                    Filed09/02/20
                                          08/26/16 Page
                                                    Page94ofof14
                                                               4
               Case
               Case 5:20-cr-00247-JLS
                    3:16-cr-00158-JAM Document
                                       Document332Filed  09/02/20
                                                     Filed 01/26/17Page 101ofof14
                                                                     Page       4



                                  UNITED STATES DISTRICT COURT
                                            District of Connecticut
 UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE


                    v.                                        CASE NO.: 3:16-cr-00158-JAM-1
                                                              USM NO: 24998-014
 Debra Biagi
                                                              Christopher W. Schmeisser
                                                              Assistant United States Attorney


                                                              Tracy Hayes
                                                              Defendant’s Attorney



THE DEFENDANT: pled guilty to count(s) 1 of the Information.

Accordingly the defendant is adjudicated guilty of the following offense(s):

              Title & Section               Nature of Offense                  Offense Concluded                    Count(s)


              18 U.S.C. § 1343                  Wire Fraud                     December 31, 2015                           1




The following sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total of 48
months on count 1.

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a total term of 3 years on count 1.
The Mandatory and Standard Conditions of Supervised Release as attached are imposed. In addition, the following
Special Conditions are imposed:

(1) The defendant shall participate in an educational and/or vocational services program and follow the rules and
regulations of that program. Such programs may include, but are not limited to, high school equivalency preparation,
job readiness training and skills development.
(2) The defendant shall participate in a program recommended by the United States Probation Office for mental
health treatment. The defendant shall pay all or a portion of costs associated with treatment based on the defendant's
ability to pay as recommended by the probation officer and approved by the Court.
(3) The defendant shall not incur new credit card charges or open additional lines of credit without the permission of
the probation officer until the defendant's criminal debt obligation is paid. The defendant shall not add any new names
to any lines of credit, shall not be added as a secondary card holder on another's line of credit, and shall provide the


Page 1 of 4
              Case
              Case 5:20-cr-00247-JLS
                   3:16-cr-00158-JAM Document
                                      Document332Filed  09/02/20
                                                    Filed 01/26/17Page 112ofof14
                                                                    Page       4



probation officer with electronic access to any online management of any lines of credit, including lines of credit for
businesses/LLCs that are owned, operated or otherwise associated with a defendant.
(4) You must provide the probation officer access to any requested financial information and authorize the release of
any financial information. The United States Probation Office may share financial information with the U.S. Attorney’s
Office.
(5) If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may, with the Court’s approval, require you to notify the person or organization about the risk and you must
comply with that instruction. The probation officer may contact the person or organization and confirm that you have
notified the person about the risk.
(6) The defendant must pay any restitution that is imposed by this judgment in a lump sum immediately. If you are
unable to pay the full balance in a lump sum, any remaining balance is payable at a rate of not less than $250 per
month or 10% of your gross monthly income, whichever is greater. The monthly payment schedule may be adjusted
based on your ability to pay as determined by the probation officer and approved by the Court.



CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments (as follows) or (as
noted on the restitution order).

 Special Assessment:           $100.00 on count 1 to be paid immediately
 Fine:                         $
 Restitution:                  $ 711,074.39. Restitution order to follow. Subject to revision under government’s
                               statutory right to amend. See special conditions of supervised release as to restitution.

It is further ordered that the defendant will notify the United States Attorney for this district within 30 days of any
change of name, residence or mailing address until all fines, restitution, costs and special assessments imposed by
this judgment, are paid.

The following counts have been dismissed:

JUDICIAL RECOMMENDATION(S) TO THE BUREAU OF PRISONS

The Court recommends that the defendant be designated to Federal Correctional Institution Danbury.
The defendant shall surrender at the Institution designated by the Bureau of Prisons or as directed by the
United States Marshal on March 6, 2017, at 12:00 noon.




                                                                                           January 20, 2017
                                                                                           Date of Imposition of Sentence




                                                                                                 /s/   Jeffrey A. Meyer

                                                                                           United States District Judge
                                                                                           Date: January 26, 2017




Page 2 of 4
              Case
              Case 5:20-cr-00247-JLS
                   3:16-cr-00158-JAM Document
                                      Document332Filed  09/02/20
                                                    Filed 01/26/17Page 123ofof14
                                                                    Page       4



                                     CONDITIONS OF SUPERVISED RELEASE
In addition to the Standard Conditions listed below, the following indicated () Mandatory Conditions are imposed:

                                                    MANDATORY CONDITIONS
(1) You must not commit another federal, state or local crime.
(2) You must not unlawfully possess a controlled substance.
(3) You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
        from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
         ☐ The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future
         substance abuse. (check if applicable)
(4)  You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

(5) ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside,
        work, are a student, or were convicted of a qualifying offense. (check if applicable)
(6) ☐ You must participate in an approved program for domestic violence. (check if applicable)


                                                      STANDARD CONDITIONS

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.


(1)    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
       different time frame.
(2)    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
       and when you must report to the probation officer, and you must report to the probation officer as instructed.
(3)    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
       from the court or the probation officer.
(4)    You must answer truthfully the questions asked by your probation officer.
(5)    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
(6)    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
(7)    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
       from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
       excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your
       job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer
       at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
(8)    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
       the probation officer.
(9)    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
(10)   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
       that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
       nunchakus or tasers).
(11)   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
       without first getting the permission of the court.
(12)   You must follow the instructions of the probation officer related to the conditions of supervision.




Page 3 of 4
              Case
              Case 5:20-cr-00247-JLS
                   3:16-cr-00158-JAM Document
                                      Document332Filed  09/02/20
                                                    Filed 01/26/17Page 134ofof14
                                                                    Page       4



Upon a finding of a violation of supervised release, I understand that the court may (1) revoke supervision and
impose a term of imprisonment, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

        (Signed)
                   Defendant                                                                 Date



                   U.S. Probation Officer/Designated Witness                                 Date




CERTIFIED AS A TRUE COPY ON THIS DATE: ______________________

By: ___________________________
     Deputy Clerk




RETURN

I have executed this judgment as follows:

Defendant delivered on _______________ to ______________________________ a
__________________________, with a certified copy of this judgment.




                                                                                                   Brian Taylor
                                                                                           Acting United States Marshal

                                                                               By
                                                                                                    Deputy Marshal




Page 4 of 4
JLS Case
     Case5:20-cr-00247-JLS
    Case  5:20-cr-00247-JLS Document
         3:16-cr-00158-JAM   Document335
                             Document 2 Filed
                                         Filed 09/02/20
                                           Filed08/19/20
                                                 08/31/20Page
                                                          Page14
                                                           Page11ofof1
                                                                     14
                                                                      1




                                                20-247




   8/19/20                                       /s/ Jeffrey L. Schmehl
